Citation Nr: 0516210	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of injury to the head, neck and shoulders.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatism in the 
right knee due to a fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that evidence obtained 
was not new and material to reopen a claim for entitlement to 
service connection for residuals of injury to the head, neck 
and shoulders.  Although a February 2005 rating action by the 
RO reopened the veteran's claim and made a determination on 
the merits, the RO's decision to reopen, however, is not 
binding on the Board.  The Board must make an independent 
determination of whether the new and material evidence 
requirement has been met, regardless of whether the RO 
adjudicated the claim on the merits.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  

In April 2005, a hearing was held before the undersigned 
acting Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for rheumatism in the right knee due to a fracture 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's claim to 
reopen.

2.  Service connection for injury to the neck, head and 
shoulders, including arthritis, was denied in an unappealed 
August 1998 rating decision.

3. The evidence received subsequent to the August 1998 
decision does not bear directly and substantially upon the 
specific matter under consideration regarding service 
connection for residuals of injury to the head, neck and 
shoulders, and is not so significant as to warrant 
readjudication of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  The August 1998 RO decision that denied service 
connection for residuals of injury to the neck, head and 
shoulders is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been received, since 
the August 1998 decision of the RO, to reopen the claim of 
entitlement to service connection for residuals of injury to 
the head, neck and shoulders.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156(a) 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA - The Duty to Inform and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
to reopen in the May 2003 rating decision, an August 2003 
letter sent to the veteran, the March 2004 statement of the 
case (SOC), and two supplemental statements of the case 
(SSOCs), both issued in February 2005.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 SOC, 
and the August 2003 letter, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that VA received these 
records.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the August 2003 letter when 
the veteran was asked to provide any medical reports he might 
have.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  Although the veteran claimed VA treatment dating 
from January 1970, and the RO requested all records of 
treatment from this date, there were no records found earlier 
than May 1998.  The Board concludes either that these records 
do not exist, or that further attempts to obtain them would 
be futile.  The veteran has not identified, and the records 
do not show that there are any other unobtained records that 
could substantiate the veteran's claim to reopen.  He was 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which he 
declined, and before the Board, which was held in April 2005.  
VA has not provided an examination; however, VA's duty to 
provide an examination in a finally adjudicated claim does 
not apply unless new and material evidence is presented or 
secured.  38 C.F.R. § 3.159 (c)(4)(C)(iii).  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to reopen the veteran's claim for 
service connection for residuals of injury to the head, neck 
and shoulders.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Factual Background

In an August 1998 rating decision, the RO denied service 
connection for injury to the neck, head and shoulder 
including arthritis.  The RO noted that the service medical 
records were negative for complaints of, treatment for, or 
diagnosis of an injury to the neck, head and shoulder 
including arthritis, and there was no medical evidence 
showing any residuals of an injury to the head, neck and 
shoulders related to service.  The veteran was notified of 
this decision in an August 1998 letter, as well as his right 
to appeal.  The veteran did not respond to this letter within 
the time specified, and the decision became final.

In March 2003, the RO received the veteran's request to 
reopen his claim "based on new medical evidence on my neck 
and shoulders" due to a traumatic injury, identifying VA 
medical records of treatment.  Private hospital treatment 
records were added to the claims file.  These show that in 
June 1983, the veteran was treated for cervical disc 
herniation at the C6-7 level on the right.  The veteran 
specifically denied any history of injury recently or in the 
past to the neck.  

VA outpatient treatment records were added to the claims file 
that show that the veteran was evaluated in June 1998 as a 
new patient with complaints of pain in his shoulders.  The 
diagnosis was cervical degenerative joint disease.  In an 
October 1998 initial physical therapy evaluation, the veteran 
indicated that he initially injured his neck in the Navy but 
did not report it at the time.  In a January 2002 progress 
note, the veteran stated that he fell to the floor of a 
landing craft striking his head and that the pain in his neck 
had persisted over the years.  The examiner, a physician's 
assistant, noted that the veteran asked whether the injury 
could have caused this discomfort.  The examiner noted that 
the answer was unknown, but it was possible.

During his April 2005 Board hearing, the veteran testified 
that he sustained an injury in service when the landing craft 
in which he rode hit something and caused him to fall from 
the engine cover onto the lower part of the deck.  He 
testified that he fell onto his back, neck and shoulders.  
His only medical treatment was to talk to a doctor on the 
ship and get some pain medication.  After service, he did not 
seek treatment for 5 or 10 years.

III. Legal Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (2004).  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Arthritis may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

The August 1998 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1998 decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in March 2003.  

The Board notes that the last final decision on the issue of 
service connection for residuals of injury to the head, neck 
and shoulders is the August 1998 RO decision.  Of record at 
the time of the August 1998 decision were the veteran's 
service medical records, his own statements regarding the 
account of his claimed injury during service, and two lay 
statements that also described his claimed injury.  Although 
the veteran was notified of that decision in a letter dated 
in August 1998, he did not respond, and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

Since then, veteran has submitted essentially only current 
records of treatment, from VA and private medical sources, 
none dating earlier than the June 1983 medical records from 
private hospital where he initially sought treatment for neck 
pain.  Also submitted were the veteran's oral and written 
statements regarding his claim.  His hearing testimony is 
essentially duplicative of statements and allegations that 
the veteran made in the past and is not new and material 
evidence that would warrant the reopening of the veteran's 
claim.  An appellant's own recitations of his medical history 
do not constitute new and material evidence sufficient to 
reopen his claim when this account has already been rejected 
by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The records of current medical treatment are new in that 
these records were not before the RO at the time of the 
August 1998 rating decision, but the records are not 
material.  The basis of the RO's prior denial was that there 
was no evidence in the service medical records of an 
inservice incurrence or aggravation of an injury to the neck, 
head and shoulder during active duty and no medical evidence 
of a diagnosis of arthritis to a compensable degree within 
one year of the veteran's release from active duty.  The 
medical records showing current diagnosis and treatment, over 
37 years following release from active service, are not 
relevant to the basis of the prior denial.  

Nor are the statements in the medical records relating the 
veteran's current complaints to injury in service material 
relevant to the basis of the prior denial, as these 
statements are based entirely on the veteran's history as 
provided to the examiner.  In the January 2002 VA progress 
note, a physician's assistant stated that it was possible 
that the veteran's current neck discomfort could have been 
caused by injury in service.  However, the basis of this 
opinion was the veteran's account of his injury in service, 
not a review of the medical records.  It appears the 
physician's assistant obtained the veteran's service medical 
information from the veteran.  A medical opinion based upon 
an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board stresses that the 
credibility of the VA physician's assistant's statement is 
not in question, but merely the basis on which it is made.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
basis of this opinion, i.e. the veteran's account of his 
injury in service, has already been rejected by the RO in the 
August 1998 decision.  As such, this opinion is not material 
because it does not present a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156 
(2004).  In this regard, the Board notes that the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
residuals of injury to the head, neck and shoulders 
essentially fails to address the inadequacies of the 
appellant's claim at the time of the prior denial in August 
1998.  In this respect, the additional evidence submitted 
does not suggest that the veteran had residuals of injury to 
the head, neck and shoulders due to service, and the VA and 
non-VA medical records and statements do not support the 
appellant's contentions that such residuals were incurred in 
or related to his period of active service.

Consequently, the Board finds that the evidence received 
since the August 1998 RO decision regarding the claim for 
service connection for residuals of injury to the head, neck 
and shoulders is cumulative of the evidence previously 
considered by the RO and not sufficiently significant to 
warrant reconsideration of the merits of the claim on appeal.  
As the evidence received since the August 1998 RO decision to 
deny service connection for residuals of injury to the head, 
neck and shoulders is not new and material, it follows that 
the claim for service connection for residuals of injury to 
the head neck and shoulders may not be reopened.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of injury to the head, neck 
and shoulders is denied.


REMAND

In May 2003, the RO issued a rating decision on four separate 
issues, including the issue of whether new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for residuals of injury to 
the head, neck and shoulders which is the subject of the 
above decision.  The RO also denied entitlement to service 
connection for bilateral hearing loss, entitlement to service 
connection for tinnitus, and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for rheumatism in the right knee due to a 
fracture.  In September 2003, the veteran submitted the 
following signed statement:  "This is my notice of 
disagreement with your decision concerning your [May 2003] 
determination of my claim."  The RO apparently disregarded 
this portion of the veteran's statement, and only addressed 
the veteran's request for a copy of his records.  In 
September 2003, the RO issued another rating decision that 
again denied as not new and material evidence submitted to 
reopen the claim of entitlement to service connection for 
residuals of injury to the head, neck and shoulders.  A 
subsequent statement was construed as a notice of 
disagreement with this issue only, and a statement of the 
case was issued.  The September 2003 statement from the 
veteran should be considered a notice of disagreement with 
all issues in the May 2003 rating decision.  As such, the RO 
is now required to send the veteran a statement of the case 
in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 19.29, 19.30 (2004).  In this regard, the United 
States Court of Appeals for Veterans Claims has held that 
where notice of disagreement has been submitted, the veteran 
is entitled to a statement of the case.  The failure to issue 
a statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

The RO should send the veteran a 
statement of the case as to the issues of 
entitlement to service connection for 
bilateral hearing loss, entitlement to 
service connection for tinnitus, and 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for rheumatism in the 
right knee due to a fracture.  If, and 
only if, the veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal as to any of these 
issues, should the RO then return the 
appeal to Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



